As filed with the Securities and Exchange Commission onSeptember 15, 2014 Registration No. 333-193058 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRINCIPAL SOLAR, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation) (Primary Standard Industrial Classification Code) 27-3096175 (I.R.S. Employer Identification No.) 2700 Fairmount Dallas, Texas 75201 (855) 774-7799 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Michael Gorton Chief Executive Officer 2700 Fairmount Dallas, Texas 75201 (855) 774-7799 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Copies to: Grant Seabolt, Esq. David M. Loev 5307 E. Mockingbird Lane John S. Gillies 5th Floor The Loev Law Firm, PC Dallas, Texas 75206 6300 West Loop South, Suite 280 Phone: (214) 871-5079 Bellaire, Texas 77401 Fax: (214) 347-0578 Phone: (713) 524-4110 Fax: (713) 524-4122 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “ large accelerated filer,
